Case 3:20-cr-00013-NKM-JCH Document 52 Filed 09/15/20 Page 1 of 2 Pageid#: 194



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION


   UNITED STATES OF AMERICA                             NO. 3:20-cr-00013


                          v.                            ORDER


   TIMOTHY LITZENBURG,                                  JUDGE NORMAN K. MOON

                                       Defendant.


        Defendant’s sentencing is scheduled for September 18, 2020 at 10:00 a.m. at the federal

 courthouse in Charlottesville, Virginia. Following the Court’s order on health precautions before

 an in-person hearing, Dkt. 47, the parties filed a status report stating that counsel anticipates that

 10-15 members of Defendant’s family, friends or supporters are expected attend his sentencing as

 well as 10 witnesses, all in addition to Defendant, Defendant’s counsel, the Government’s counsel,

 court staff and security officers. See Dkt. 48.

        In view of the ongoing outbreak of COVID-19 in the Western District of Virginia, in

 Charlottesville, and nationally, and as a measure to mitigate risk of spread of the virus, and further

 considering the circumstances identified in the parties’ status report, especially including the

 number of witnesses sought to be called at sentencing and the number of persons anticipated to

 attend on Defendant’s behalf, the Court finds it necessary and appropriate to limit occupancy in

 the courtroom to no more than twelve (12) members of the public, including Defendant’s family

 or friends. That number includes ten (10) who may sit in the courtroom gallery, and two (2) more

 may sit in the jury box. Those in the courtroom will be expected to adhere to social distancing
Case 3:20-cr-00013-NKM-JCH Document 52 Filed 09/15/20 Page 2 of 2 Pageid#: 195



 measures and shall wear a mask or face covering at all times, as required by Standing Order 2020-

 14 of this Court.

        If Defendant wishes to facilitate means by which others may listen remotely to the

 sentencing hearing, he may contact Heidi Wheeler, Scheduling Clerk, at (434) 296-9284, to set up

 a telephone line for remote access to his sentencing.

        It is so ORDERED.

        The Clerk of Court is directed to send this Order to all counsel of record.

                     15th day of September, 2020.
        Entered this _____




                                              –2–
